UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4178


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS JARRELL SHOFFNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00027-NCT-1)


Submitted:   November 10, 2011            Decided:   November 30, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Burell Shella, C. BURELL SHELLA, PC, Durham, North Carolina,
for Appellant.     Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Thomas       Jarrell       Shoffner           appeals       his       thirty-month

sentence for possessing a firearm as an unlawful drug user or

addict,      in       violation       of     18        U.S.C.       §§ 922(g)(3),         924(a)(2)

(2006).          Shoffner’s          counsel      has     filed       a     brief      pursuant     to

Anders v. California, 386 U.S. 738 (1967), in which he states

that he could identify no meritorious issues for appeal, but

requests that the court review Shoffner’s sentence for error. *

Having      reviewed          the    record,      we     affirm       the       judgment      of   the

district court.

                 This       court    reviews       a     sentence         for    reasonableness,

applying         an    abuse    of    discretion          standard.              Gall    v.    United

States,     552       U.S.     38,    51    (2007).            We   first       ensure     that    the

district court committed no significant procedural error, “such

as    failing          to     calculate          (or     improperly          calculating)          the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the [18 U.S.C. § 3553(a) (2006)] factors, selecting

a    sentence         based    on    clearly       erroneous         facts,       or    failing     to

adequately explain the chosen sentence.”                              Id.       If no procedural

error      was    committed,         we    review        the    sentence         for    substantive

reasonableness,              taking       into     account          the     “totality         of   the

       *
       Despite receiving notice of his right to file a pro se
informal brief, Shoffner has not done so.   The Government has
elected not to file a brief.



                                                   2
circumstances.”        Id.       In this respect, “an appellate court must

defer to the trial court and can reverse a sentence only if it

is unreasonable, even if the sentence would not have been the

choice of the appellate court.”                       United States v. Evans, 526

F.3d   155,    160    (4th    Cir.     2008)          (emphasis     in    original).       A

sentence    that     falls    within        a       properly     calculated      Guidelines

range is presumptively reasonable.                     United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

              Our    review      of   the       record      reveals      that    Shoffner’s

within-Guidelines sentence is reasonable.                         We discern no error

with   respect       to    the     district          court’s      computation      of    the

applicable      Guidelines        range,        the     opportunities       it     provided

Shoffner      and    his   counsel      to          speak   in    mitigation,      or    its

explanation of the sentence imposed by reference to the factors

enumerated in § 3553(a).               Nor does the record demonstrate any

reason to disturb the presumptive substantive reasonability of

Shoffner’s within-Guidelines sentence.                      Allen, 491 F.3d at 193.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the judgment of the district court.

We   also   deny     Shoffner’s       pending         pro   se   motion    to    substitute

counsel, as well as counsel’s pending motion to withdraw.                               This

court requires that counsel inform Shoffner, in writing, of the

right to petition the Supreme Court of the United States for

                                                3
further review.        If Shoffner requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may renew his motion for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Shoffner.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the   court    and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4